Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 08/07/2019, 01/17/2019, and 07/23/2019 are compliant with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. They have been placed in the application file, and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 66 recites a “computer readable storage medium” storing instructions that perform various functions.  The specification of the present application states,  “ … storage medium includes: any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory, a random access memory, a magnetic disk, or an optical disc“ (See ¶ 0214). Such a recitation does not exclude the computer-readable medium from being a signal.  Thus, the broadest, reasonable interpretation of “computer readable storage medium” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)). The examiner suggests amending the claim to recite a “non-transitory” computer-readable storage medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 47-49, 57, 58, 60-62, 65, and 66 are rejected under 35 U.S.C. 102 as being unpatentable over Herzi et al. (US Patent Application Publication No. US 20160378603 A1) hereinafter “Herzi.”
With regards to Claim 47, Herzi teaches a recovery method, comprising: determining, by a terminal device, that a failure indication event has occurred in a startup process of the terminal device (¶ 0038 “an IHS may be a personal computer, tablet computer, or mobile device” [terminal device]; ¶ 0026 “The term “BIOS,” as used herein, refers to a type of firmware used during an IHS's booting process”; ¶ 0076 “The BIOS may detect boot up failures, delays, or other problems”) wherein the failure indication event indicates a startup failure; determining, by the terminal device, a recovery policy based on a type of the failure indication event or a cause of the failure indication event; and performing, by the terminal device, startup recovery on the terminal device based on the recovery policy (¶ 0076 “the BIOS may store a registration of each tool, its location (e.g., HDD partition, IP address if remotely stored, etc.), and the types of failures it is intended to address”, “The BIOS may detect boot up failures, delays, or other problems (including potential problems that have not yet fully manifested themselves), so that it can then select and launch appropriate tools based upon that registration information”).

With regards to Claim 48, Herzi teaches the limitations of Claim 47 as referenced above. Herzi further teaches wherein determining the recovery policy based on the type of the failure indication event or the cause of the failure indication event comprises: determining, based on the type of the failure indication event or the cause of the failure indication event, the recovery policy corresponding to the type of the failure indication event or the cause of the failure indication event (¶ 0083 “block 603 launches a boot recovery tool following the registration table stored in BIOS 212 depending upon the availability of the tool (whether the partition has been compromised), the type of OS under which the failure took place, and the type of fault that needs to be addressed”).

With regards to Claim 49, Herzi teaches the limitations of Claim 47 as referenced above. Herzi further teaches wherein the type of the failure indication event comprises: a preset fault type, a startup timeout type, a user force restart type, or a system crash restart type (¶ 0085 “in order to identify a failure, method 600 may store a time stamp for each of several boot events associated with a successful booting of the OS, and it may determine that the failure has occurred in response to an event's time stamp during a current booting of the OS deviating from the expected time stamp for that event”; Examiner interprets that a boot timestamp deviation is a startup timeout type failure).

With regards to Claim 57, Herzi teaches the limitations of Claim 47 as referenced above. Herzi further teaches determining a startup stage at which the failure indication event occurs; wherein determining the recovery policy based on a type of the failure indication event or a cause of the failure indication event comprises: determining the recovery policy based on the type of the failure indication event and the startup stage, or based on the cause of the failure indication event and the startup stage (¶ 0085 “method 600 may store a sequence of boot events associated with a successful booting, and it may determine that the failure has occurred in response to an event in a current booting of the OS deviating from the expected sequence”; Examiner interprets that a sequence of boot events corresponds to startup stages).

With regards to Claim 58, Herzi teaches the limitations of Claim 47 as referenced above. Herzi further teaches wherein performing startup recovery on the terminal device based on the recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence of the recovery policy, wherein the startup recovery continues until a first application program starts or all recovery policies corresponding to the type of the failure indication event or to the cause of the failure indication event fail (¶ 0081 “At block 502, method 500 determines whether the recovery operation is a multistep of operation requiring the launching of two or more tools in a given sequence”; ¶ 0082 “Block 505 determines whether the tool executed in block 504 is the last tool of a recovery sequence. If so, block 506 boots the OS. Otherwise, block 507 boots back to the same tool, or a subsequent tool in the sequence”; Examiner interprets a sequence of recovery tools is a preset execution sequence of a recovery policy).

With regards to Claim 60, the method of Claim 47 performs the same steps as the system of Claim 60, and Claim 60 is therefore rejected using the same art and rationale set forth in the rejection of Claim 47 by the teachings of Herzi. Herzi further teaches a terminal, comprising: a processor; and a non-transitory memory, wherein the memory is configured to store a program to be executed by the processor, the program including instructions (¶ 0040 “IHS 200 may be a single-processor system including one CPU 201, or a multi-processor system”, “CPU(s) 201 may include any processor capable of executing program instructions”; ¶ 0041 “Memory 206 may be configured to store program instructions and/or data accessible by CPU(s)”).



With regards to Claim 62, the method of Claim 49 performs the same steps as the system of Claim 62, and Claim 62 is therefore rejected using the same art and rationale set forth in the rejection of Claim 49 by the teachings of Herzi.

With regards to Claim 65, the method of Claim 57 performs the same steps as the system of Claim 65, and Claim 65 is therefore rejected using the same art and rationale set forth in the rejection of Claim 57 by the teachings of Herzi.

With regards to Claim 66, the method of Claim 47 performs the same steps as the system of Claim 66, and Claim 66 is therefore rejected using the same art and rationale set forth in the rejection of Claim 47 by the teachings of Herzi. Herzi further teaches a computer readable storage medium, wherein the storage medium is configured to store a computer software instruction used by a terminal (¶ 0041 “Memory 206 may be configured to store program instructions and/or data accessible by CPU(s)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 50 and 63 are rejected under 35 U.S.C. 102 as being unpatentable over Herzi et al. (US Patent Application Publication No. US 20160378603 A1) hereinafter “Herzi” further in view of Chen et al. (US Patent Application Publication No. US 20170269659 A1) hereinafter “Chen.”
With regards to Claim 50, Herzi teaches the limitations of Claim 49 as referenced above. Herzi does not explicitly teach wherein the user force restart type corresponds to: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery.
However, Chen teaches wherein the user force restart type corresponds to: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery (Chen ¶ 0008 “some devices are designed to reset the system when two or more buttons are pushed down simultaneously”; Chen ¶ 0009 “the disconnection of an embedded system battery in order to reset a locked up system”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the failure detection of Herzi with the user force restart of Chen, as pulling a battery or pressing a combination of buttons is a known method of forced restart (Chen ¶ 0008 “Users have become accustomed to resetting locked up systems by removing the AC adaptor and the battery pack”) which would further extend the scope of the failure recovery policy of Herzi, thereby increasing recovery coverage for different failure types. 

With regards to Claim 63, the method of Claim 50 performs the same steps as the system of Claim 63, and Claim 63 is therefore rejected using the same art and rationale set forth in the rejection of Claim 50 by the teachings of Herzi and Chen.

Allowable Subject Matter
Claims 51-56, 59, and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Cady et al. (US Patent Application Publication No US 20180074884 A1) teaches an information handling system pre-boot fault monitor. The monitor tracks errors detected before boot of an operating system and stores the errors in persistent memory as error hashes generated from information associated with the error. Corrective actions associated with error hashes are determined by data mining error hashes provided from a population of deployed systems and stored in the persistent memory of the deployed systems. As the pre-boot fault monitor detects errors, a matching comparison between detected error hashes and stored corrective action hashes provides pre-boot instructions with corrective actions so that boot can be completed and the error managed with the operating system after POST.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114